DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is in response to the amendment filed 01/27/2021.
Claims 1, 5-6 and 8-9 have been amended; 
Support for claim 1 is found in original claim 2 and Figures 2 and 3.
The amendment to claim 5 was to fix a claim dependency issue resulting from a canceled claim.
The amendments to claim 6 and 8 were to fix a grammatical error.
Support for claim 9 is found in original claim 2 and Figures 2 and 3.
Claim 2 has been cancelled.
Claims 13-16 have been added.
 Support for claim 13 and 15 is found in original claim 2 and Figures 2, 3 and 4C.
Support for claim 14 and 16 is found in original claim 2 and Figures 2, 3, 4C and 
No new matter has been added.

Claim Rejections
The claim rejection of claims 1-12 are withdrawn because of the amendments to the claims.

Allowable Subject Matter
Claims 1, and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Homma (US 20050142425). Homma discloses a fuel cell comprising a plurality of power generation cells each including an electrolyte electrode assembly and configure to perform power generation by utilizing a fuel gas and an oxygen-containing gas wherein the plurality of power generation cells are arranges in a circle, wherein a tightening load is applied to the plurality of power generation cells in a stacking direction, each of the plurality of power generation cells having a trapezoidal shape. 
Homma does not disclose or suggest the limitation of V-shaped base plate including a first plate part and a second plate part extending in direction intersecting with each other wherein the base plate includes a triangular recess that is recessed toward a central part of the annular structural body and is provided between the first and second plate parts and wherein the electrolyte electrode assembly is provided in each of the inner surfaces of the first and second plate parts which face each other across the triangular recess.
Therefore, it would not have been obvious for a skilled artisan to provide a V-shaped base plate with a triangular recess in between the first and second plate parts wherein the electrolyte electrode assembly is provided.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727